DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the specification filed on 12/8/2021 have overcome the specification objection detailed in the Office action mailed on 9/8/2021.

Applicant’s cancellation of claim 2 in the claim amendments filed on 12/8/2021 have rendered moot the 35 U.S.C. 112(b) rejection of claim 2 detailed in the Office mailed on 9/8/2021.

Applicant’s arguments regarding the prior art rejections of claims 1, 8, and 12 are not persuasive. Applicant argues the amended subject matter overcomes the prior art of record. The examiner respectfully disagrees. Abrahams discloses determining if a second slave mobile device (an apparatus) is unable to accommodate a directive to store received data because it has an inadequate amount of available storage space (¶ [0031]; ¶ [0036], If the second slave mobile device is unable to accommodate the directive to store the received data (e.g., it has an inadequate amount of available storage space, etc.), then the master mobile device, the first slave mobile device, the second slave mobile device, and/or another monitoring computer will transmit the received data to either another mobile device or a fixed server.). The amount of storage space available to an apparatus is at least partially based on the current operating mode 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAMS et al., United States Patent Application Publication Number 2015/0142885 A1 (hereafter referred to as “Abrahams”), in view of Mattingly et al., United States Patent Application Publication Number 2019/0025817 A1 (hereafter referred to as “Mattingly”).

As to claim 1, Abrahams discloses an apparatus (Abstract, wherein a system is an apparatus; Figure 2), comprising:
	a memory resource (Abstract; Figure 2, elements 214b and 214n); and
	a first processing resource coupled to the memory resource (¶¶ [0006] and [0017]), wherein the first processing resource is configured to:
		determine an availability of memory capacity of the memory resource based at least in part on a current operating mode of the apparatus (¶ [0031]; ¶ [0036], If the second slave mobile device is unable to accommodate the directive to store the received data (e.g., it has an inadequate amount of available storage space, etc.), then the master mobile device, the first slave mobile device, the second slave mobile device, and/or another monitoring computer will transmit the received data to either another mobile device or a fixed server.);
	receive a request from a second processing resource to use the memory resource to store [data] (Abstract; ¶ [0031]); and
	store the [data] in the memory resource in response to the request from the second processing resource (Abstract; ¶ [0031]).
	Abrahams is silent on vehicle data for an autonomous driving application.
(Abstract; ¶ [0021]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Abrahams in the aforementioned manner as taught by Mattingly in order to apply the benefits of shared memory, as taught by Abrahams, to the environment of autonomous driving.

As to claim 3, Abrahams is silent on the vehicle data is sensor data from one or more sensors coupled to the second processing resource.
	However, Mattingly discloses the vehicle data is sensor data from one or more sensors coupled to the second processing resource (¶ [0027]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Abrahams in the aforementioned manner as taught by Mattingly in order to apply the benefits of shared memory, as taught by Abrahams, to the environment of autonomous driving.

As to claim 4, Abrahams is silent on the vehicle data is photographic data from one or more cameras coupled to the second processing resource.
	However, Mattingly discloses the vehicle data is photographic data from one or more cameras coupled to the second processing resource (¶ [0027], a night vision camera).


As to claim 5, Abrahams discloses the first processing resource is configured to receive at least one of: data or instructions from the memory resource prior to storing the [data] in the memory resource (¶ [0033]).
	Abrahams is silent on vehicle data for an autonomous driving application.
	However, Mattingly discloses vehicle data for an autonomous driving application (Abstract; ¶ [0021]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Abrahams in the aforementioned manner as taught by Mattingly in order to apply the benefits of shared memory, as taught by Abrahams, to the environment of autonomous driving.

As to claim 6, Abrahams discloses the data from the memory resource includes an amount of memory needed to perform an operation (¶ [0031]; ¶ [0036], If the second slave mobile device is unable to accommodate the directive to store the received data (e.g., it has an inadequate amount of available storage space, etc.), then the master mobile device, the first slave mobile device, the second slave mobile device, and/or another monitoring computer will transmit the received data to either another mobile device or a fixed server.).

As to claim 7, Abrahams discloses a [device] to send access to the second processing resource to store the [data] in the memory resource (Abstract; ¶ [0031]) in response to the first processing resource receiving at least one of: the data or the instructions from the memory resource (¶ [0033]).
	Abrahams is silent on a transceiver and vehicle data for an autonomous driving application.
	However, Mattingly discloses a transceiver (¶ [0026]) and vehicle data for an autonomous driving application (Abstract; ¶ [0021]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Abrahams in the aforementioned manner as taught by Mattingly in order to apply the benefits of shared memory, as taught by Abrahams, to the environment of autonomous driving.

As to claim 8, the claim is rejected for reasons similar to those given for claims 1 and 7 above.

As to claims 9-11, the claims are rejected for reasons similar to those given for claim 6 above.

As to claim 12, the claim is rejected for reasons similar to those given for claims 1, 6, and 7 above.

As to claim 13, the claim is rejected for reasons similar to claim 1 above.

As to claim 15, Abrahams discloses verifying the processing resource is a trusted processing resource (¶ [0026]; ¶ [0030], This hard key is a hardware security key that provides a security code/signature indicating that two mobile devices are authorized to share memory within one of the mobile devices. The hard key is also used to generate a soft key that, together with the hard key, is used to verify an identity and authorization of a master mobile device (e.g., mobile device 206a shown in FIG. 2) to appropriate and use memory from a slave mobile device (e.g., mobile device 206b shown in FIG. 2).).

As to claim 16, the claim is rejected for reasons similar to those given for claim 1 and 15 above.

As to claim 17, the claim is rejected for reasons similar to those given for claim 15 above.

As to claims 18-20, the claims are rejected for reasons similar to those given for claim 6 above.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is  571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on  571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454

12/31/2021